DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/15/2022 has been entered.

Amendments to the claims are acknowledged.
Claims 1, 3, 7-10, 12-13, 33, 35, 39 and 40 are under examination.
Claims 2, 4-6, 11, 14-32, 34, 36-38, and 41-43 are cancelled.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 61/329,587 filed 4/30/2010 is acknowledged. Claims 1, 3, 7-10, 12-13, 33, 35, 39 and 40 are afforded the priority data of 4/30/2010.
	


Claim Rejections - 35 USC § 101
The instant rejection is maintained and modified in view of Applicant’s amendments. 
The following rejection is necessitated by the Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 7-10, 12-13, 33, 35, 39 and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claimed invention is directed to a judicial exception, i.e. abstract ideas and natural correlation without significantly more. 
Step 2A Prong One: Identification of Judicial Exceptions
The claims recite:
Identifying a likelihood of septicemia via correlation between a cytokine and a rise in heart rate index, and designating a cytokine as a correlated-cytokine, as in claims 1 and 33. This step can be performed by the human mind and is therefore an abstract idea. The step is also a natural correlation between septicemia disease state, cytokines and rise in heart rate. 
Obtaining data signifying a rise in heart rate index of the infant, the heart rate index being based on normal RR interval, sample entropy and sample asymmetry, as in claims 1 and 33. This step reads on a mental process of obtaining information and the mental process of basing an index on information which is normal RR interval, sample entropy and sample asymmetry.
Determining a biochemical substances level in a sample from the infant sample including the correlated-cytokines, as in claims 1 and 33. This step reads on a thought process that can be performed by the human mind and is therefore an abstract idea.
Identifying an infective organism or blood culture in the infant by presence of the biochemical substances level in the sample in excess of a target value, as in claims 1 and 33. This step reads on a thought process that can be performed by the human mind and is therefore an abstract idea.
Identifying cytokine overproduction in the infant by presence of cytokines in excess of a threshold value, as in claims 1 and 33. This step reads on a thought process that can be performed by the human mind and is therefore an abstract idea.
Dependent claims 3, 7-10, 12-13, 35, 39 and 40 further limit the judicial exceptions by reciting species of biochemical substance and infectious organisms being determined using the mental steps of claims 1 and 33.

Step 2A: Consideration of Practical Application
The claims do not recite additional elements that practically apply the judicial exceptions
Claims 1 and 33 recite administering antibiotic therapy for treating infection and administering adjunct therapy for treating cytokine over production. The steps of treating do not integrate the judicial exceptions but rather have a nominal or insignificant relationship to the exceptions, as described in MPEP 2106.04(d)(2), section (b) Whether The Limitation(s) Have More Than a Nominal Or Insignificant Relationship To The Exceptions. Also see the 112(b) rejections below.
The recited judicial exceptions are not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claims recite limitations not drawn to the judicial exception, which are the “additional elements.” 
	Claims 1 and 33 recite administering antibiotic therapy for treating infection and administering adjunct therapy for treating cytokine over production. 
At least Verhoef et al. (1996) evidence that administration of adjunctive therapy to inhibit cytokine pathways and administrating antibiotics for infections has long been well known, routine and conventional (Abstract).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because administering antibiotic therapy and adjunct therapy is well known, routine and conventional. 
Other elements of the method include a non-transitory computer readable medium (as in claim 33) which is a recitation of generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. 
Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 
Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive. 
Applicants argue that the claim amendments overcome the 35 USC 101 rejection.
In response, the additional elements of administering an antibiotic and adjunct therapy are noted. However these limitations do not integrate either the natural correlation or abstract idea into a practical application. As discussed below under 35 USC 112(b), the steps of the method are not connected as a whole. There are no relationships between the steps so as to integrate the steps of determining heart rate, cytokines and biochemical substance into the particular treatment. 
MPEP 2106.04(d) sets forth that the claim as a whole should integrate the recited judicial exception into a practical application. However, claims 1 and 33 recite treatment steps that are nominally related to the pervious steps of identifying rise in heart rate and sample biochemical substance and sample correlated-cytokine measurements. The steps of treating do not integrate the judicial exceptions but rather have a nominal or insignificant relationship to the abstract idea and natural correlation, as described in MPEP 2106.04(d)(2), section (b) Whether The Limitation(s) Have More Than a Nominal Or Insignificant Relationship To The Exceptions. Also see the 112(b) rejections below.

Claim Rejections - 35 USC § 112-1st paragraph
	The instant rejection is necessitated by Applicant’s amendments.	
	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1, 3, 7-10, 12-13, 33, 35, 39 and 40 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 	
	Claims 1 and 33 recite identifying an infective organism or blood culture in the infant  by presence of biochemical substance in excess of a target value and administrating antibiotic therapy for treating infection. A review of the specification does not show support for identifying excessing biochemical substance in an infant’s sample and administering antibiotic therapy for treating infection. The specification supports generally tailoring antibiotic therapy (page 1, par. 1) and not initiating therapy (page 19, line 29). Support for administering antibiotic therapy in response to an infant sample having biochemical substances in excess of a target value is not found.
	Claims 1 and 33 similarly recite administering adjunct therapy for treating cytokine overproduction. A review of the specification does not reveal support for this step. The specification supports cytokine screening to target patients for adjunct therapies (page 3, lines 1-6). The specification does not support identifying cytokine overproduction and then administering adjunct therapy for treating the cytokine overproduction. Determining a patient which would need adjunct therapy has different scope and meaning than administering adjunct therapy.
	Claim 33 is drawn to instructions causing a processor to  “administer antibiotic therapy” and “administer adjunct therapy for treating cytokine overproduction.” This step is unclear and possibly an amendment oversight. The specification does not support a processor that administers antibiotic therapy or adjunct therapy. Also see the rejection under 35 USC 101.

Claim Rejections - 35 USC § 112-2nd paragraph
The instant rejection is maintained and modified in view of Applicant’s amendments.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7-10, 12-13, 33, 35, 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 33 recite:
1. Identifying a likelihood of septicemia via correlation between a cytokine and a rise in heart rate index, and designating a cytokine as a correlated-cytokine.
2. Obtaining data signifying a rise in heart rate index of the infant, the heart rate index being based on normal RR interval, sample entropy and sample asymmetry.
3. Determining a biochemical substances level in a sample from the infant, the sample including the correlated-cytokines.
4. Identifying an infective organism or blood culture in the infant by presence of the biochemical substances level in the sample in excess of a target value.
5. Identifying cytokine overproduction in the infant by presence of cytokines in excess of a threshold value. 
Step 2 of obtaining rise in heart rate index of the infant is not connected to any of the later steps of determining biochemical substance in a sample which also includes a “correlated-cytokine”. 
Step 3 recites that the sample includes both biochemical substances and the correlated-cytokines. In step 5, cytokine overproduction is identified in the infant, but there is no relation to the sample or correlated-cytokines identified in the sample of step 3. It is not clear how in step 3, wherein the sample includes the correlated-cytokine, is related to the step of identifying cytokine overproduction. 
Step 4 recites identifying a blood culture in the infant by presence of the biochemical substance and administering antibiotic therapy for treating infection. It is not clear if the blood culture is intended to be an infectious blood culture requiring treatment. The steps of identifying a blood culture and administering antibiotic therapy for treating infection are not related.
Step 4 also recites identifying an infective organism in the infant by presence of the biochemical substance level in the sample in excess of a target value. It is not clear if this step includes determining that the biochemical substance level is in the sample in excess of a target value.  The limitation by presence .. in excess of a target value is vague and indefinite and does not clearly recite if there is a presence or if the presence is a conditional determination. 
Step 5 of identifying cytokine overproduction by presence of the cytokines in excess has the same issues wherein it is not clear if there is a step of actually identifying that cytokines are in excess of a target value. Also, the step is not related to the previous steps. Are these cytokines being measured from the infant sample?
 There is lack of antecedent basis support for  “the cytokines in excess.” The previous step recites “by presence of the biochemical substance level in the sample in excess”. The claim also recites that the sample includes “the correlated-cytokine.” However, “the cytokines” has no antecedent basis support.
As set forth above, claims 1 and 33 do not connect the correlated-cytokine as the biochemical substance measured in the sample and then used to determine infection and cytokine overproduction. It is suggested that either additional steps be added to clarify using a “biochemical substance” as well as at least one cytokine to determine a treatment or otherwise stream-line the claim to be a method of determining a cytokine in excess to thereby determine a treatment. 
Furthermore, the connection between the infant heart rate and subsequent steps of measuring a sample is not clear. It is suggested that step 2 recite “determining a rise in heart rate in the infant” and step 3 be amended to recite “based on determining a rise in heart rate in the infant, determine a level of the correlated cytokine in a sample from the infant.”  
Claim 33 is drawn to a computer instructions to cause a processor to “administer antibiotic therapy” and “administer adjunct therapy for treating cytokine overproduction.” This step is unclear and possibly an amendment oversight. Correction is needed because a processor can not administer therapy.
 
Response to Arguments
Applicant's arguments filed 4/15/2022 have been fully considered but they are not persuasive. 
Applicants argue that the amendments overcome the 35 USC 112(b) rejections.
In response, the new amendments have introduced new issues addressed under 35 USC 112(b) above.

Claim Rejections - 35 USC § 103
	The instant rejection is maintained for reasons of record. 
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
	Claims 1, 3, 7-10, 12-13, 33, 35, 39 and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Pereira (US 5,627,262) in view of Griffin et al. (US 2002/0052557; IDS filed 5/15/2019) in view of Kumar et al. (J. Infect. Dev. Ctries vol. 3 (2009) pages 437-441; IDS filed 5/15/2019 item 40) and further in view of Cinel et al. (Current opinion in infectious diseases, vol. 20 (2007) pages 345-352).
Pereira (US 5,627,262) teaches “well defined abnormalities” associated with sepsis which is physical condition in response to an infection. Pereira teach that response to sepsis include changes in heart rate (col. 1, par. lines 25-30) such as rapid heartbeat (col. 2, lines 22-26) (i.e. a rise in heart rate index), as in claims 1 and 33.
Pereira teaches determining infectious bacteria and that the endotoxins of the bacteria bind to cells and trigger them to produce TNF-, IL-8, and IL-6 (i.e cytokines)(col. 2, lines 40-46). Pereira makes obvious measuring levels of biochemical substances and determining there is an excess as compared to a target value. Pereira teaches that an excess production of TNF-, IL-8, or IL-6 (i.e. cytokines) can evoke septic shock (col. 2, lines 47-53), as in claim 1, 4, 33, and 36.
Pereira therefore make obvious a correlation between a cytokine and a rise in heart rate in a subject with sepsis, as in claims 1 and 33.
Pereira teaches that when “excessive” interleukins (i.e. cytokines) are produced, they can evoke septic shock (col. 2, lines 49-50). Pereira therefore makes obvious comparing cytokine levels to a threshold or target level to determine when the cytokine level is “in excess”, as in claims 1 and 33. 
Pereira teaches taking blood samples and monitoring heart rate to determine an increase (col. 2, line 22) and blood pressures (i.e. other physiological measures)(col. 11, lines 3-5 and 18-20), as in claims 3, 16, 35 and 43.
Pereira teaches abnormal white blood cell count as an indicator of sepsis from infection (Abstract and Figure 14), as in claim 34.
Pereira makes obvious determining antibiotic dose to eradicate bacteria (col. 2, lines 1-3), as in claims 1 and 33.
Pereira teaches determining and administering antibiotic when bacterial infection causing septic shock is detected (col. 2, lines 9-11)(i.e. determine an infective organism or blood culture), as in claim 1 and 33.
Pereira does not specifically teach a heart rate index based on normal RR intervals, sample entropy, and sample asymmetry and detecting a rise in heart rate index, as in claims 1 and 33.
Pereira suggests a target level over which cytokines are in “excess” and therefore indicate septic shock, but Pereira does not specifically teach assessing levels of biochemical substances against a target value, as in claims 1 and 33.
Griffin et al. teach detecting sepsis in a patient including an infant by monitoring RR intervals, generating a normalized data set of RR intervals (i.e. normal RR intervals), calculating entropy and sample asymmetry (Abstract); Griffin et al. teach identifying an abnormal heart rate variability associated with the illness (par. 0027-0029) by for example comparing the measured parameters to threshold values (par. 0076), as in claims 1 and 33.
Griffin et al. also teach administering antibiotics (par. 0007 and 0010), as in claims 1 and 33.
Kumar et al. teach collecting blood samples including from infants and determining concentration ranges of TNF-associated with severe sepsis (i.e. when biochemical substance or cytokine is in excess of a target value) (page 438, col. 2, par. 6 and Table 1) and correlating the concentration of TNF-with the type of microbial infection of gram- negative, positive or fungal (Table 3), as in claims 1, 3, 7-10, 33, 39, and 40.
Kumar et al. teach base line concentrations of TNF-page 438, col. 2, par. 6) and normal levels of TNF (page 440, col. 1, par. 4), i.e. no growth, as in claim 12. 
Kumar et al. teach concentration ranges of TNF-for different ages which makes obvious assigning a score, as in claim 13.
Pereira , Griffin et al. and Kumar et al. do not teach determining or administering adjunct (or adjuvant) therapy, as in claims 1 and 33.
Cinel et al. teach increase in TNF-(page 347, col. 1, par. 2) as an indicator of sepsis and administering adjuvant therapy by occasional use of hydrocortisone therapy (page 349, col. 2, par. 4) and activated protein C (page 349, col. 2, par. 5), as in claims 1 and 33. 
Cinel et al. also teach oxygen therapy as a supplement (Figure 2), i.e. an adjunct therapy, as in claims 1 and 33. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the method of Periera for determining sepsis resulting from infection with the method of Griffin et al. for measuring heart rate parameters which indicate sepsis. Griffin et al. provide motivation by teaching that their method provides for early detection of illness (Abstract). One of skill in the art would have had a reasonable expectation of success at combining the teachings of Pereira and Griffin et al. because both are concerned with detecting sepsis.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the method of Periera in view of Griffin et al. for determining sepsis resulting from infection with the method of Kumar et al. who teach determining ranges of TNF-associated with different infection types and ages of children including infants.  Kumar et al. provide motivation by teaching that sepsis is a significant cause of morbidity (page 437, col. 1, par. 1). One of skill in the art would have had a reasonable expectation of success at combining the teachings of Pereira, Griffin et al. and Kumar et al. because all are concerned with the detection and diagnosis of sepsis and Pereira and Kumar et al. teach sepsis correlated with at least TNF-
Applying the KSR standard of obviousness to Pereira, Griffin et al., Kumar et al. and Cinel et al. it is concluded that the combination of the references represents a combination of known elements which yield the predictable result.  At the time of the invention, a practitioner could have combined the teachings of Pereira in view of Griffin et al. for measuring increased heart rate and cytokine level as an indication of sepsis and compared the measurements against a known threshold as taught by Kumar et al. to determine sepsis and then further combined the determination with administration of adjunct therapy as taught by Cinel et al. As a result, the predictable result of using both heart rate and cytokine level to determine need for antibiotic and adjunct treatment would be achieved. Such a combination is merely a "predictable use of prior art elements according to their established functions." KSR Int’l 7, 127 S. Ct. at 1740.

Response to Arguments
Applicant's arguments filed 04/15/2022 have been fully considered but they are not persuasive. 
Applicants argue (Remarks, page 10, par. 1) that the relied upon references do not disclose or suggest use of a biomarker screen data in conjunction with detection of rise in heart rate index to more accurately detect septicemia and determine when and how to generate / administer therapy.
In response, sepsis is a condition brought on by an infection and is well known and documented. Pereira teach that response to sepsis includes changes in heart rate including rapid heart rate (col. 1, lines 22-26). Pereira also makes obvious measuring levels of biochemical substances and determining there is an excess as compared to a target value. Pereira teaches that an excess production of TNF-, IL-8, or IL-6 can evoke septic shock (col. 2, lines 47-53); Pereira teaches that when “excessive” interleukins (which are a type of cytokine) are produced, they can evoke septic shock (col. 2, lines 49-50).
Pereira therefore make obvious the correlation between excess biochemical substances including cytokines and increased heart rate which is a physiological response to infectious bacteria. 
Pereira does not specifically teach the heart rate index recited in claims 1 and 33 however Griffin et al. disclose measurement of “moments” by calculating entropy and sample asymmetry (Abstract) to determine sepsis or in response to sepsis. Pereira and Griffin et al. both teach administering antibiotics (par. 0007 and 0010) and Cinel et al. teach increase in TNF-(page 347, col. 1, par. 2) as an indicator of sepsis and administering adjuvant therapy (page 349, col. 2, par. 4-5).
The claims are drawn to elements that are well known, and using the KSR standard of obvious when combined, achieve a predictable result of using heart rate and excess biochemical or cytokine level detection to determine sepsis brought on by infection. Both rise in heart rate resulting from sepsis and that infectious bacteria cause increased cytokine levels and the onset of sepsis is well known. It would be obvious to one of skill in the art to combine a measure or heart rate and a measure of cytokine levels to draw determination of the onset of septic shock and the need to treat a subject.

Other Relevant Prior Art
Ferguson, Griffin and Moorman (2006/0074329) teaches fetal heart rate, measuring RR intervals, sample entropy, and asymmetry (par. 0013); and sepsis (par. 0061, 0093).
Slotman (US 2008/0311554) teaches first determining baseline or reference measurements of cytokine and heart rate used to diagnose sepsis.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1635